Citation Nr: 1439846	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-26 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a right ankle disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and a 10 percent rating for a right ankle disability (post-traumatic osteoarthritis), effective November 24, 2008.  

A September 2011 RO decision increased the rating for the Veteran's service-connected right ankle disability to 20 percent, effective November 24, 2008.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The case was later transferred to the St. Louis, Missouri, Regional Office (RO).

The Board notes that in a September 2010 rating decision, the RO denied a claim for a TDIU rating.  Although that rating action was not appealed, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU rating is part of the claim for entitlement to an initial rating higher than 20 percent for a right ankle disability.  As such, the Board has characterized the issues as indicated no the title page.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  


FINDING OF FACT

The Veteran's right ankle disability, including arthritis, is manifested by no more than marked limitation of motion without ankylosis.  
CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5271 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in December 2008 satisfied the duty to notify provisions.  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  In any case, the present appeal arises from disagreement with the initial rating after the award of service connection.  Once service connection is granted, additional notice is not necessary.

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in July 2009, June 2012, and October 2013.  The record does not reflect that these examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

Malunion of the tibia and fibula of a leg warrants a 10 percent rating when it results in slight knee or ankle disability.  A 20 percent rating requires that malunion results in moderate knee or ankle disability.  A 30 percent rating requires that malunion results in marked knee or ankle disability.  Nonunion of the tibia and fibula warrants a 40 percent rating if there is loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).  

As to ankylosis of the ankle, a 20 percent rating is warranted when the joint is ankylosed in plantar flexion less than 30 degrees.  A 30 percent rating requires ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  A 40 percent rating requires ankylosis of the ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The medical evidence shows that the Veteran has been diagnosed with right ankle traumatic arthritis.  The Board observes that medical evidence clearly indicates that there is limitation of right ankle motion which may be categorized as no more than marked in degree (i.e., 20 percent disabling under Diagnostic Code 5271).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (effects of pain on motion to be considered).  The rating of 20 percent is the maximum rating for limitation of ankle motion, and thus the effects of pain do not warrant an even higher rating.  Spencer v. West, 13 Vet. App. 376 (2000).  

For a rating in excess of 20 percent under Diagnostic Code 5270, the Veteran's right ankle would have to be ankylosed (i.e. fixed in one position) in a position described in that diagnostic code.  However, the Veteran retains some right ankle motion, and the ankle is not ankylosed.  Therefore, an increased rating under such diagnostic code is not warranted.  A July 2009 VA orthopedic examination report indicated that right ankle dorsiflexion was from zero to 14 degrees and that right ankle plantar flexion was from zero to 24 degrees.  The examiner reported that there was objective evidence of pain following repetitive motion, and that there was no additional limitation of motion after three repetitions of range of motion.  It was noted that there was no joint ankyloses.  A June 2012 VA ankle conditions examination report noted that right ankle plantar flexion was 45 degrees or greater and that right ankle dorsiflexion was 20 degrees or greater.  There was no objective evidence of painful motion.  After repetitive use testing, right ankle plantar flexion was 45 degrees or greater and right ankle dorsiflexion was 15 degrees.  The examiner indicated that the Veteran had functional loss and/or functional impairment of the ankle, which was described as less movement than normal.  The examiner reported that the Veteran did not have ankylosis of the right ankle.  

An October 2013 VA ankle conditions examination report noted that right ankle plantar flexion was 45 degrees or greater and that right ankle dorsiflexion was 15 degrees.  There was no objective evidence of painful motion.  After repetitive use testing, right ankle plantar flexion was 45 degrees or greater and right ankle dorsiflexion was 15 degrees.  The examiner indicated that that the Veteran had functional loss and/or functional impairment of the ankle.  The examiner stated that the Veteran had less movement than normal, incoordination, and pain on movement.  The Veteran also had tenderness to palpation around the lateral malleolus and the posterior tibial region of the right ankle.  The examiner reported that the Veteran did not have ankylosis of the right ankle.  

Although, the Veteran has limitation of motion of the right ankle, he does not have right ankle ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between zero degrees and 10 degrees, as required for a higher 30 percent rating under Diagnostic Code 5270.  The July 2009, June 2012, and October 2013 VA examination reports, as well as the treatment reports of record, simply do not show ankylosis of the right ankle.  

Additionally, the medical evidence indicates that the Veteran does not have malunion of the tibia or fibula, and thus there is no basis for an increased rating pursuant to Diagnostic Code 5262.  Further, the Board finds that the evidence fails to indicate that the Veteran had severe impairment in the right foot as required for a higher 30 percent rating under Diagnostic Code 5284.  

The Board has considered all other potential applicable diagnostic codes.  No diagnostic code, however, provides bases for a higher rating.  

Moreover, the evidence shows that the Veteran's service-connected right ankle disability results in pain, as well as limitation of motion and function of the right ankle.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right ankle disability is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  

The preponderance of the evidence is against the claim for an initial rating higher than 20 percent for a right ankle disability; there is no doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating higher than 20 percent for a right ankle disability is denied.  


REMAND

The Veteran essentially claims that his service-connected right ankle disability prevents gainful employment, warranting a TDIU rating.  He is currently service-connected for a right ankle disability (post-traumatic osteoarthritis) (rated 20 percent).  The combined disability rating is also 20 percent.  Therefore, the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16(a) (2013) are not currently met.  

When the percentage requirements of 38 C.F.R. § 4.16(a) are not met, as in this case, a TDIU rating may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  

The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  The RO did not submit the Veteran's claim for entitlement to a TDIU rating to the Director of Compensation and Pension for extraschedular consideration.  On remand, the RO should consider whether referral is appropriate.  

The Veteran was last afforded a VA ankle conditions examination in October 2013.  The examiner reported that the Veteran's right ankle condition affected his ability to work.  The examiner noted that the Veteran stated that his right ankle pain limited his ability to stand and walk for extended periods.  

The Board notes that the Veteran has not been specifically afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected right ankle disability, without consideration of any of his nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Such an examination is necessary.

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Accordingly, the issue is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disability since May 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to obtain a medical opinion as to whether the Veteran's service-connected right ankle disability, alone, renders him unemployable.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must describe current impairment from the Veteran's service-connected right ankle disability, and must specifically provide an opinion as to whether the Veteran's service-connected right ankle disability, without consideration of any of his nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected right ankle disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected right ankle disability, given his current skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed. 

3.  Then adjudicate the issue of entitlement to TDIU, to include determining whether referral for extraschedular consideration is appropriate.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


